



Exhibit 10.4


FISCAL YEAR 2019 EXECUTIVE OFFICER BASE SALARIES
The Company’s executive officers are scheduled to receive the following annual
base salaries for the fiscal year ending June 30, 2019 in their current
positions:
Name/Title
  
FY2019 Salary
 
Scott R. Ward
Chairman, President and Chief Executive Officer
  
 
$
670,000


  
Jeffrey S. Points
Chief Financial Officer
  
 
$
302,500


  
Rhonda J. Robb
Chief Operating Officer
 
 
$
463,500


 
Laura J. Gillund
Chief Talent Officer
 
 
$
315,655


  
Alexander Rosenstein
General Counsel and Corporate Secretary
  
 
$
317,623


 
Sandra M. Sedo
Chief Compliance Officer
 
 
$
283,608


 








